Citation Nr: 1114827	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint and disc disease of the thoracolumbar spine, currently evaluated as 40 percent disabling.  

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy, right lower extremity.  

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy, left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  The 10 percent rating for degenerative joint and disc disease of the thoracolumbar spine was increased to 40 percent, effective May 2007.  Additionally, service connection was granted for right and left lower extremity peripheral neuropathy, granted a 20 percent rating for each extremity, effective May 2007.  The Veteran disagreed with the ratings granted, and the current appeals ensued.  

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge(VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his back disorder and peripheral neuropathy of the right and left lower extremities, are more severe than the current evaluations reflect.  He maintains that he is in constant pain and has required an increased dosage in his pain medication.  He also complains of numbness and cramps in his feet.  

In light of a review of the claims file, the Board finds that further RO action on this matter is warranted.  The purpose of this Remand is to schedule the Veteran for an examination to determine the current severity of the service-connected spine disorders and bilateral radiculopathy of the lower extremities.  

The Veteran related in October 2010 at his Travel Board hearing, that his back condition had worsened since his June 2007 VA examination.  He has not had an examination since that time.  He is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Since the Veteran claims worsening of his conditions and he has not had an examination since 2007, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Additionally, the Veteran also indicated at his October 2010 Travel Board hearing that he receives chiropractic treatment for his back condition.  A May 2007 letter from Accident and Injury Chiropractic indicates that he received care from this group for the chronic degenerative nature of his back problems.  However, there are no records associated with any treatment received.  VA has a duty to assist the Veteran in obtaining private treatment records not associated with the claims folder.  These records should be sought prior to final determination made in the case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include the records from Accident and Injury Chiropractic; Tacoma, Washington.  The RO/AMC should then obtain these records and associate them with the claims folder.

2.  Following a reasonable period of time or upon receipt of the Veteran's response, the RO/AMC will afford the Veteran a comprehensive VA orthopedic and neurological examination.  The purpose of the examinations are to determine the current severity of the Veteran's service-connected DJD and DDD of the thoracolumbar spine and bilateral peripheral neuropathy of the lower extremities.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should report the range of motion measurements for the thoracolumbar spine in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

With regard to any neurological disability resulting from the service- connected back disability and lower leg peripheral neuropathy, the specific nerve(s) affected should be identified, together with the degree of paralysis caused by service-connected disability.  The examiner should specifically indicate whether the Veteran has mild, moderate, moderately severe, severe, or complete paralysis of the sciatic nerve.  The examiner should document the number of weeks, if any, during the past 12 months, that the veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should identify the limitation of activity imposed by the Veteran's service-connected back disability with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability has on the Veteran's economic adaptability.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4.  The RO/AMC should review and readjudicate the issues on appeal. See 38 C.F.R. § 4.2  If any such action does not resolve the claims, the RO/AMC shall issue the Veteran a Supplemental Statement of the Case (SSOC).  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


